UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Filing Status Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ý Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No -ii- Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T. Controls and Procedures 12 PART II – OTHER INFORMATION Page No. Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 -iii- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities as of September 30, 2008 and December 31, 2007 September 30, 2008 December 31, 2007 ASSETS Investments in investment funds–at fair value–Note B (cost: $91,955,127 and $75,148,450 at September 30, 2008 and December 31, 2007, respectively) $ $ 86,543,576 Cash and cash equivalents 1,552,861 1,086,449 Interest and other receivables 1,315 4,473 Investments in transit 3,475,000 1,550,000 Total assets $ 108,872,505 $ 89,184,498 LIABILITIES AND NET ASSETS Liabilities Commissions payable $ $ 10,403 Management, incentive and administrative fees payable 210,921 Membership redemptions payable 778,097 Capital contributions received in advance of admission date 2,211,825 Total liabilities 3,211,246 Net assets 105,692,909 85,973,252 Total liabilities and net assets $ 108,872,505 $ 89,184,498 Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Statements of Operations For the threemonths endedSeptember 30, 2008 For the threemonths endedSeptember 30, 2007 For the nine months endedSeptember 30, 2008 For the nine months endedSeptember 30, 2007 Investment income Realized and unrealized gain (loss)on investments Realized gain on investments $ $ -0- $ 2,136,678 $ 45,519 Unrealized (loss) gain on investments (9,679,522 ) (1,490,522 ) 493,076 3,186,883 Net realized and unrealized (loss) gain on investments (8,879,431 ) (1,490,522 ) 2,629,754 3,232,402 Interest income 5,118 10,890 25,643 33,281 Total net investment (loss) income (8,874,313 ) (1,479,632 ) 2,655,397 3,265,683 Operating expenses Management and incentive fees 152,285 1,486,543 675,248 Administrative fees 125,070 482,575 330,551 Bank fees 1,500 5,887 4,498 Trailing commissions 14,761 75,472 38,300 Total operating expenses 428,840 293,616 2,050,477 1,048,597 NET (DECREASE) INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (9,303,153 ) $ (1,773,248 ) $ 604,920 $ 2,217,086 Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets For the ninemonths endedSeptember 30, 2008 For the ninemonths endedSeptember 30, 2007 Net assets at beginning of period $ 85,973,252 $ 53,322,618 Capital contributions 25,418,641 25,874,342 Redemptions (6,303,904 ) (3,577,022 ) Net increase from operations 604,920 2,217,086 Net assets at end of period $ 105,692,909 $ 77,837,024 Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Statements of Cash Flows For the ninemonths endedSeptember 30, 2008 For the ninemonths endedSeptember 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ 604,920 $ 2,217,086 Adjustments to reconcile ‘net increase in net assets resulting from operations’ to cash used in operating activities: Increase in investments in investment funds (29,670,000 ) (25,574,519 ) Redemptions from investments in investment funds 15,000,000 4,545,519 Realized gains (2,136,678 ) (45,519 ) Unrealized gains (493,076 ) (3,186,883 ) Decrease in interest receivable 3,157 4,003 Increase in investments in transit (1,925,000 ) (321,000 ) Increase in commissions payable 390 2,617 (Decrease) increase in fees payable (80,038 ) 74,303 NET CASH USED IN OPERATING ACTIVITIES (18,696,325 ) (22,284,393 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 24,963,196 25,868,937 Membership redemptions (5,800,459 ) (3,535,383 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 19,162,737 22,333,554 NET INCREASE IN CASH AND CASH EQUIVALENTS 466,412 49,161 Cash and cash equivalents at beginning of period 1,086,449 885,921 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,552,861 $ 935,082 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At September 30, 2008 and 2007, the Fund had membership redemptions payable of $1,281,543 and $790,632, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund offers units in multiple classes (A, B, C, D, and E). As of September 30, 2008, no Class D Units were outstanding. The Fund allocates its assets among multiple investment managers by investing in investment funds and/or managed accounts that are traded by the managers. The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds.All of the financial instruments held by the investment funds are reported at fair value.Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition.Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Net Income from Investments in Investment Funds:Net income from investments in investment funds includes realized gains and losses, unrealized gains and losses, and other expenses that are directly attributable to the Fund’s investments in investment funds.Income earned and expenses incurred by the investment funds are passed through to the Fund based on its percentage ownership in each respective fund.Investment transactions are recorded on their trade date. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns.The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. At September 30, 2008, cash on deposit included approximately $1,465,000 in excess of federally insured limits. Return to Table of Contents -5- Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date.As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available.The Fund has determined that the fair value of investments as a result of the adoption of this new standard on January 1, 2008 has not resulted in material changes to the fair values at September 30, 2008. Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE B – INVESTMENTS IN INVESTMENT FUNDS At September 30, 2008 and during the nine months then ended investments in investment funds and net investment income consisted of the following: Net Investment Income(for the nine monthsended September 30, 2008) Cost Basisas of September 30, 2008 Fair Valueas of September 30, 2008 % of Fund’sNet Assets APM Hedged Global Commodity Fund, LDC $ 178,032 $ 11,600,980 $ 13,421,881 12.70% Aspect US Fund LLC 669,702 3,181,832 3,654,518 3.46% Boronia Diversified Fund (U.S.), LP (590,283 ) 13,033,000 14,096,876 13.34% CFM Discus Fund LTD (129,098 ) 4,545,519 4,766,786 4.51% FORT Global Contrarian, LP (74,952 ) 9,641,596 9,918,712 9.38% Global Commodity Systematic LP 563,372 7,855,000 8,723,065 8.25% HFR MF Diversified Select Master Trust 1,103,253 14,450,000 18,437,386 17.44% Man-AHL Diversified II LP (69,395 ) 13,034,200 14,172,387 13.41% Robeco Transtrend Diversified Fund LLC 259,060 5,000,000 5,259,060 4.98% Welton Global Capital Markets Fund, Ltd. 720,063 9,613,000 11,392,658 10.78% TOTAL $ 2,629,754 91,955,127 $ 103,843,329 98.25% Other assets, less liabilities 1,849,580 1.75% Net assets $ 105,692,909 100.00% At September 30, 2008 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 103,843,329 $ -0- Return to Table of Contents -6- At December 31, 2007 and during the nine months ended September 30, 2007, investments in investment funds and net investment income consisted of the following: Net Investment Income(for the nine monthsended September 30, 2007) Cost Basisas of December 31, 2007 Fair Valueas of December 31, 2007 % of Fund’sNet Assets APM Hedged Global Commodity Fund, LDC $ 721,100 $ 6,900,980 $ 8,543,849 9.94% Aspect US Fund LLC (33,501 ) 10,838,000 11,984,816 13.94% Boronia Diversified Fund (U.S.), LP 790,544 10,008,000 11,662,159 13.56% CFM Discus Fund LTD (713,391 ) 4,545,519 4,895,885 5.70% FORT Global Contrarian, LP (18,773 ) 14,248,751 15,393,664 17.91% Global Commodity Systematic LP 175,989 1,780,000 2,084,694 2.42% HFR MF Diversified Select Master Trust 1,458,024 13,450,000 16,334,133 19.00% Man-AHL Diversified II LP 434,602 5,664,200 6,871,782 7.99% Welton Global Capital Markets Fund, Ltd. 417,808 7,713,000 8,772,594 10.20% TOTAL $ 3,232,402 75,148,450 $ 86,543,576 100.66% Other assets, less liabilities (570,324 ) (0.66% ) Net assets $ 85,973,252 100.00% The investment objectives and policies for the investment funds are as follows: Investment Fund Investment Objective Redemptions Permitted APM Hedged Global Commodity Fund, LDC Fixed Income Specialists Quarterly Aspect US Fund LLC Diversified Long-Term Trend Follower Monthly Boronia Diversified Fund (U.S.), LP Diversified Short-Term Trend Follower Monthly CFM Discus Fund LTD Diversified Short-Term Trend Follower Monthly FORT Global Contrarian, LP Contra-Trend Monthly Global Commodity Systematic LP (A-2 Units) Physical Commodity Specialists Monthly Global Commodity Systematic LP (B-2 Units) Physical Commodity Specialists Annually HFR MF Diversified Select Master Trust Diversified Long-Term Trend Follower Monthly Man-AHL Diversified II LP Diversified Long-Term Trend Follower Monthly Robeco Transtrend Diversified Fund LLC Diversified Medium-Term Trend Follower Monthly Welton Global Capital Markets Fund, Ltd. Diversified Long-Term Trend Follower Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund. Management is required to disclose any investments that exceed 5% of the Fund’s capital at year end.Information is not available to determine if an individual investment held by any of the investment funds exceeded 5% of the Fund’s capital at September 30, 2008 and December 31, 2007. At September 30, 2008 and December 31, 2007, the Fund had remitted $3,475,000 and $1,550,000, respectively, to investment funds that will not be credited to its respective capital accounts until the first day of the following month.These amounts have been recorded as investments in transit. Return to Table of Contents -7- As of September 30, 2008, all of the assets of the Fund invested in Aspect US Fund LLC were redeemed. As of October 31, 2008, all of the assets of the Fund invested in FORT Global Contrarian, LP were redeemed. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members.Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. The Fund admits members only on the first day of each month.At September 30, 2008 and December 31, 2007, the Fund had received capital contributions of $1,756,379 and $2,211,825, respectively that were credited to the member’s capital accounts on the first day of the following month or in a future admission period.These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class D Units Class E Units Management fees 1.00% 1.00% 0.75% 1.00% 0.00% Incentive fees 10.00% 10.00% 7.50% 10.00% 0.00% Administrative fees 0.65% 0.65% 0.25% 1.65% 0.65% The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark.During the nine months ended September 30, 2008 and 2007, the Fund recognized management and incentive fee expenses of $1,486,543 and $675,248, respectively. During the nine months ended September 30, 2008 and 2007, the Fund recognized administrative fee expenses of $482,575 and $330,551, respectively. At September 30, 2008 and December 31, 2007, accounts payable consisted of $130,882 and $210,921, respectively, related to management fees, incentive fees and administrative fees. Return to Table of Contents -8- NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the nine months ended September 30, 2008: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 $ -0- N/A $ 125.61 Unit Purchase Value N/A N/A $ 100.00 N/A N/A Net income from investments in investment funds 4.40 4.67 (5.08 ) N/A 4.76 Interest income 0.03 0.03 0.00 N/A 0.03 Total investment income 4.43 4.70 (5.08 ) N/A 4.79 Management & incentive fees (2.09 ) (2.39 ) (0.59 ) N/A -0- Administrative fees (0.58 ) (0.63 ) (0.11 ) N/A (0.66 ) Other expenses (1.77 ) -0- -0- N/A -0- Total operating expenses (4.44 ) (3.02 ) (0.70 ) N/A (0.66 ) Ending unit value at September 30, 2008 $ 112.31 $ 122.38 $ 94.22 N/A $ 129.74  Class C Units were first issued on April 1, 2008.  Class D Units had not yet been issued as of September 30, 2008. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 1.14% 3.02% (11.49% ) N/A 3.73% Operating expenses (3.88% ) (2.35% ) (1.55% ) N/A (0.49% ) Net income (2.75% ) 0.67% (13.05% ) N/A 3.25% Total return (0.01% ) 1.40% (5.78% ) N/A 3.29% The portfolio turnover rate for the quarter ended September 30, 2008 was 15.15%. Return to Table of Contents -9- Financial highlights were as follows for the nine months ended September 30, 2007: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2006 $ 105.21 $ 111.05 N/A N/A $ 113.39 Net income from investments in investment funds 5.14 5.47 N/A N/A 5.60 Interest income 0.05 0.05 N/A N/A 0.06 Total investment income 5.19 5.52 N/A N/A 5.66 Management & incentive fees (1.33 ) (1.53 ) N/A N/A -0- Administrative fees (0.52 ) (0.54 ) N/A N/A (0.56 ) Other expenses (1.59 ) (0.01 ) N/A N/A (0.01 ) Total operating expenses (3.44 ) (2.08 ) N/A N/A (0.57 ) Ending unit value at September 30, 2007 $ 106.96 $ 114.49 $ N/A $ N/A $ 118.48  Class C Units had not yet been issued as of September 30, 2007.  Class D Units had not yet been issued as of September 30, 2007. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 5.99% 5.07% N/A N/A 5.00% Operating expenses (3.51% ) (1.95% ) N/A N/A (0.49% ) Net income 2.48% 3.13% N/A N/A 4.51% Total return 1.67% 3.10% N/A N/A 4.49% The portfolio turnover rate for the quarter ended September 30, 2007 was 0.00%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way.The investment funds in which the Fund invests have varying liquidity opportunities ranging from monthly to annually.The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members.Redemption requests could be delayed due to liquidity constraints of Investee Pools. Capital Resources.There are no commitments for capital expenditures as of the end of the latest fiscal period.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund.The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment.There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Fund’s capital resource arrangements at the present time. Return to Table of Contents -10- Results of Operations.The Fund is a collective investment pool.The net assets of the pool continue to increase as new interests are issued.Performance of the Fund may vary considerably from one period to the next.Results may also vary considerably when compared to results from the same period in previous years. The collective performance results of the investment funds were positive during the nine months ended September 30, 2008.The Fund’s performance coupled with ongoing operating expenses resulted in a net loss of (0.27%) for the overall Fund during the nine months ended September 30, 2008.The net loss for the Class A Units was (0.01%); the net gain for the Class B Units was 1.40%; the net loss for the Class C Units was (5.78%); and the net gain for the Class E Units was 3.29%.Comparative performance for the nine months ended September 30, 2007 resulted in a net gain of 1.67% for the Class A Units, a net gain of 3.10% for the Class B Units; and a net gain of 4.49% for the Class E Units.Class A Units were first issued August 1, 2006; Class B Units were first issued August 1, 2005; Class C Units were first issued on April 1, 2008; and Class E Units were first issued July 1, 2005.Differences in these results may be attributable to general market conditions and the differences in fee structures by class. Off-Balance Sheet Arrangements.Not applicable. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools.The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools.Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See Form 10-K “Item 1A.Risk Factors” for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Return to Table of Contents -11- Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. Fair Value of Market Risk Sensitive Instruments Fair Value as of September 30, 2008 % of Total APM Hedged Global Commodity Fund, LDC $ 13,421,881 12.92% Aspect US Fund LLC 3,654,518 3.52% Boronia Diversified Fund (U.S.), LP 14,096,876 13.58% CFM Discus Fund LTD 4,766,786 4.59% FORT Global Contrarian, LP 9,918,712 9.55% Global Commodity Systematic LP 8,723,065 8.40% HFR MF Diversified Select Master Trust 18,437,386 17.76% Man-AHL Diversified II LP 14,172,387 13.65% Robeco Transtrend Diversified Fund LLC 5,259,060 5.06% Welton Global Capital Markets Fund, Ltd. 11,392,658 10.97% TOTAL $ 103,843,329 100.00% The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4T.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Managing Partner and the Chief Compliance Officer of the Fund’s Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures.These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of September 30, 2008, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting.There have been no significant changes in the Fund's internal control over financial reporting in the nine months ended September 30, 2008 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2007. Return to Table of Contents -12- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From July 1, 2008 through September 30, 2008, a total of 73,791 Units were sold for the aggregate net subscription amount of $9,067,409.Units were only sold to "accredited investors" as that term is defined in Regulation D of the Securities Act of 1933, as amended (the "Securities Act").Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 07/01/2008 Class A $ 679,700 5,519.73 $123.14 07/01/2008 Class B 2,134,050 15,985.39 $133.50 07/01/2008 Class C 4,329 42.19 $102.60 08/01/2008 Class A 724,450 6,211.01 $116.64 08/01/2008 Class B 1,773,650 14,001.57 $126.68 08/01/2008 Class C 500,000 5,132.70 $97.41 09/01/2008 Class A 637,750 5,642.84 $113.02 09/01/2008 Class B 2,613,480 21,255.66 $122.95 $ 9,067,409 73,791.09 (b) Underwriters and Other Purchasers. The Units were not publicly offered.Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing.The Fund's Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Managing Member estimates that 90% or more of the Fund's assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts.All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund.The balance of the Fund's assets will be held in cash in the Fund's bank account and will be used to maintain liquidity to pay Fund expenses.The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members.The Managing Member will not commingle the property of the Fund with the property of any other person or entity. Return to Table of Contents -13- Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:November 13, 2008 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer Return to Table of Contents -14-
